DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a CIP of application 16/549,319 filed August 27, 2022; Application 16/549,319 has PRO 62/732,147 filed on 09/17/2018.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 8 and 11 with the important feature being “and a tool engagement feature in the top surface of the side ramp or the center section for removably engaging a tool to enable an upward force on the tool to be exerted on the tool engagement feature, to thereby disengage the edge connectors and detach the side ramp from the center section (claim 1)” and “a tool engagement feature having: (a) a vertical opening in the top surface of the side ramp for removably receiving the vertical member of a tool; and (b) an undercut extending horizontally from the slot into the side ramp for removably engaging the horizontal protrusion of a tool to enable an upward force on the tool to be exerted on the tool engagement feature, to thereby disengage the edge connectors and detach the side ramp from the center section (claim 8)” and “ a tool having a vertical member and a horizontal protrusion extending from the lower end of the vertical member… a substantially vertical slot in a male edge connector for removably receiving the vertical member of a tool; and an undercut extending horizontally from the slot into the adjacent female edge connector for removably engaging the horizontal protrusion of a tool to enable an upward force on the tool to be exerted on the side ramp, to thereby disengage the edge connectors and detach the side ramp from the center section (claim 11).” Therefore claims 1-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848         
/William H. Mayo III/Primary Examiner, Art Unit 2847